Citation Nr: 0818572	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran engaged in active military service from April 
1987 to April 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the residuals of a right 
eye injury.  The veteran was scheduled for a February 2008 
Board hearing, but failed to attend and did not indicate any 
desire to reschedule.  

Although the veteran initially claimed other impairments in 
addition to his alleged eye injury, his July 2006 appeal 
specifically limits the veteran's claim to residuals of a 
right eye injury.  


FINDING OF FACT

The veteran injured his right eye as a child, which left him 
with decreased vision, but the medical evidence supports that 
his present vision problem was not aggravated by his military 
service.   


CONCLUSION OF LAW

Service connection for residuals of right eye injury is not 
established. 38 U.S.C.A. 1110, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the service connection claim for residuals of eye 
injury in August 2005.  The RO provided the appellant with 
the notice of the criteria for assigning disability ratings 
and effective dates in March 2006, subsequent to the initial 
adjudication.  While the second notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in June 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  A VA examination was not 
provided in this case.  While the veteran has a current 
diagnosis of an eye disorder, there is no evidence that this 
condition was aggravated by service.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that the veteran be afforded medical examination.  See Wells 
v. Principe, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 C.F.R. § 3.159.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that the residuals of a right eye injury 
were aggravated by his military service.  He further contends 
that the military agreed to "fix" his eye injury, and it 
failed to fulfill this obligation.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in service 
38 C.F.R. § 3.303.  
 
In general, the veteran is presumed to have been sound upon 
entry to active service where no preexisting condition is 
noted upon entry into service.  See 38 U.S.C.A.  § 1111.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
than any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1156; Wagner, supra.  If this burden is met, then the veteran 
is not entitled to service connected benefits.  

However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder.  See 38 U.S.C.A. § 
1153; Wagner, supra.  In that case, 38 U.S.C.A. § 1153 
applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under 38 
U.S.C.A.  § 1153 arises, the burden shifts to the government 
to show a lack of aggravation by establishing that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; see also Jensen, supra; 38 
C.F.R. § 3.306.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the veteran's report of medical examination at 
entrance shows that the veteran entered the service with a 
pre-existing right eye injury that he sustained as a child, 
and accordingly, the issue is whether the condition was 
aggravated in his military service.  Although the claimant 
clearly has suffered vision loss in his right eye, there is 
no indication in the record that the vision loss was 
aggravated by the claimant's military service as he contends.  
The claimant's right eye injury was first identified in 
enlistment medical records that place the origination of the 
injury prior to his military service.  A medical opinion from 
July 2005 noted that the veteran was hit with a pellet as a 
child "just above the right eye which resulted in loss of 
vision, and loss of part of his visual field."  An 
examination by the claimant's doctor, Dr. "D," revealed an 
area temporal to the optic nerve in the retina of an 
"apparently old commotio retinae" impairment along with 
some mild cataract progression.    

Dr. D's other recent correspondence from January 2006 and 
April 2006 support that the veteran's condition was not 
aggravated by his military service.  Dr. D wrote that  the 
veteran's "decreased acuity in the right eye is apparently 
due to a condition called commotio retinae, which resulted 
from a pellet gun incident which occurred when he was a child 
...."  Dr. D reinforced the veteran clearly has "decreased 
vision in his right eye, and also a blind spot, from retinal 
damage."  However, he concluded that "[f]rom my 
examination, I would have to express the opinion that it is 
less likely than not that Mr. [redacted] present condition was 
aggravated during his time in the military."  There is no 
evidence in the record contradicting Dr. D's conclusions nor 
is their evidence supporting the veteran's claim that his eye 
condition was aggravated during service.  

Also, the April 2006 letter from Dr. D and subsequent 
correspondence with the VA indicates the veteran believed 
that his right eye condition would be corrected upon entering 
military service.  Dr. D wrote the veteran informed him 
"that the point of contention is not that his condition was 
aggravated while serving his country, but that at the time he 
signed up for military duty, he was promised that if he 
signed up his ocular condition of the right eye could be 
'fixed' while he was in the service."  However, whether 
there was an agreement to "fix" the eye injury is not 
relevant to whether the claimant's preexisting eye injury was 
aggravated by his military service. 

The preponderance of the evidence is against the service 
connection claim for right eye vision loss, and there is no 
doubt to be resolved.  Accordingly, service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. At 57-58.  


ORDER

Entitlement to service connection for residuals of a right 
eye injury is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


